*526On motion of Mr. Weils leave is given to amend the bill. Then the variance being corrected, the demurrer was overruled. This amendment was to correct the variance, allowing a prayer of general relief in the original bill and bill of revivor.
[Note.] In 2 Madd.Ch.Pr. [1815 ed.] 396, 397, it is said that if any of the parties, plaintiffs or defendants, die, or if a feme sole plaintiff marries (it is different if a feme sole defendant marries) regularly the suit abates, and a bill of revivor is necessary. Cites 1 Vern. 318. 1 Ves. 182. Abergavenny v. Abergavenny, Vin.Abr., title, “Baron and Feme,” Ja., pl. 20.
The original bill was allowed to be revived.